                 Case 19-12748-LSS              Doc 279       Filed 02/11/20        Page 1 of 50




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


    In re                                                             Chapter 11

    MELINTA THERAPEUTICS, INC., et al.,                               Case No. 19-12748 (LSS)

                    Debtors.1                                         (Jointly Administered)
                                                                      Related to Docket Nos. 16, 77, ___


                       FINAL ORDER (I) AUTHORIZING THE USE OF CASH
                           COLLATERAL; (II) GRANTING ADEQUATE
                        PROTECTION; (III) MODIFYING THE AUTOMATIC
                          STAY; AND (IV) GRANTING RELATED RELIEF

            Upon the motion (the “Motion”)2 of Melinta Therapeutics, Inc. (“Melinta

Therapeutics” or “Borrower”), and its subsidiaries that are debtors and debtors-in-possession

(the “Debtors”) in the above-captioned cases (the “Chapter 11 Cases”), pursuant to

sections 105, 361, 362, 363, 503, and 507 of title 11 of the United States Code, 11 U.S.C.

§§ 101, et seq. (the “Bankruptcy Code”), Rules 2002, 4001, 6003, 6004, and 9014 of the

Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and Rules 2002-1, 4001-2,

and 9013-1 of the Local Rules of Bankruptcy Practice and Procedure of the United States




1
      The Debtors and the last four digits of their respective taxpayer identification numbers are: Melinta
      Therapeutics, Inc. (0364); Cempra Pharmaceuticals, Inc. (5814); CEM-102 Pharmaceuticals, Inc. (4262);
      Melinta Subsidiary Corp. (9437); Rempex Pharmaceuticals, Inc. (6000); and Targanta Therapeutics Corporation
      (1077). The address of the Debtors’ corporate headquarters is 44 Whippany Road, Suite 280, Morristown, New
      Jersey 07960.
2
      Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
      Motion.
               Case 19-12748-LSS         Doc 279      Filed 02/11/20    Page 2 of 50




Bankruptcy Court for the District of Delaware (the “Local Rules”), for entry of an interim order

(the “Interim Order”) and a final order (this “Final Order”), among other things:


       (i)      authorizing the Debtors to (a) continue to use the Cash Collateral (as defined
                below) (subject to the Budget (as defined below)) and all other Prepetition
                Collateral (as defined below) and (b) provide adequate protection to the
                Prepetition Secured Parties (as defined below) with respect to, inter alia, such use
                of their Cash Collateral and other Prepetition Collateral;

       (ii)     approving certain stipulations by the Debtors with respect to the Prepetition
                Credit Facility and Prepetition Loan Documents (each as defined below) and the
                Prepetition Collateral as set forth herein;

       (iii)    modifying the automatic stay as set forth herein, to the extent necessary, to
                implement and effectuate the foregoing and the other terms and provisions of the
                Interim Order and this Final Order;

       (iv)     (a) approving the waiver by the Debtors of any right to surcharge against the
                Adequate Protection Collateral, including pursuant to section 506(c) of the
                Bankruptcy Code or otherwise and (b) providing that the Prepetition Secured
                Parties are not subject to the “equities of the case” exception contained in section
                552(b) of the Bankruptcy Code or the equitable doctrine of “marshaling,” or any
                other similar doctrine, with respect to the Adequate Protection Collateral; and

       (v)      granting related relief; and

the Court having jurisdiction to consider the matters raised in the Motion pursuant to 28 U.S.C.

§ 1334 and the Amended Standing Order of Reference from the United States District Court for

the District of Delaware, dated February 29, 2012 (the “Standing Order”); and the Court having

authority to hear the matters raised in the Motion pursuant to 28 U.S.C. § 157; and venue being

proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and consideration of the

Motion and the requested relief being a core proceeding that the Court can determine pursuant to

28 U.S.C. § 157(b)(2); and due and proper notice of the Motion and opportunity for a hearing on

the Motion having been given to the parties listed therein, and it appearing that no other or

                                                  2
                Case 19-12748-LSS              Doc 279        Filed 02/11/20        Page 3 of 50




further notice need be provided; and the Court having reviewed and considered the Motion; and

the Court having held an interim hearing on the Motion (the “Interim Hearing”); and, following

the Interim Hearing, the Court having entered the Interim Order (I) Authorizing the Use of Cash

Collateral; (II) Granting Adequate Protection; (III) Modifying the Automatic Stay; (IV)

Scheduling Final Hearing; and (V) Granting Related Relief [Docket No. 78]; and the Court

having held a final hearing on the Motion (the “Final Hearing”); and the Debtors, the

Committee (as defined below), Vatera Healthcare Partners LLC (“Vatera”), the Prepetition

Secured Parties (as defined below), and The Medicines Company (“MedCo” and, together with

the Debtors, the Committee, Vatera, and the Prepetition Secured Parties, the “Settlement

Parties”) having accepted and agreed to that certain Global Settlement Term Sheet, dated as of

February 7, 2020 (the “Global Settlement Term Sheet”), pursuant to which, among other

things, the Settlement Parties have consented to this Final Order; and the Court having

determined that the legal and factual bases set forth in the Motion and at the Interim Hearing

establish just cause for the relief granted herein; and the Court having found that good and

sufficient cause exists for the relief requested in the Motion; and upon all of the proceedings had

before the Court; and after due deliberation and sufficient cause appearing therefor;

        THE COURT HEREBY MAKES THE FOLLOWING FINDINGS OF FACT AND

CONCLUSIONS OF LAW:3




3
    The findings and conclusions set forth herein constitute the Court’s findings of fact and conclusions of law
    pursuant to Bankruptcy Rule 7052, made applicable to this proceeding pursuant to Bankruptcy Rule 9014. To
    the extent that any of the following findings of fact constitute conclusions of law, they are adopted as such. To
    the extent any of the following conclusions of law constitute findings of fact, they are adopted as such.

                                                          3
              Case 19-12748-LSS         Doc 279      Filed 02/11/20     Page 4 of 50




       A.      Petition Date. On December 27, 2019 (the “Petition Date”), each of the Debtors

filed a separate voluntary petition for relief under chapter 11 of the Bankruptcy Code in the

United States Bankruptcy Court for the District of Delaware (this “Court”) commencing the

Chapter 11 Cases.

       B.      Debtors-in-Possession. The Debtors have continued in the management and

operation of their businesses and properties as debtors-in-possession pursuant to sections 1107

and 1108 of the Bankruptcy Code.

       C.      Committee Formation. On January 14, 2020, the Office of the United States

Trustee for the District of Delaware (the “U.S. Trustee”) appointed an official committee of

unsecured creditors [Docket No. 104] (the “Committee”).

       D.      Jurisdiction and Venue. The Court has jurisdiction over the Motion pursuant to

28 U.S.C. § 1334 and the Standing Order. This matter is a core proceeding within the meaning of

28 U.S.C. § 157(b)(2) and, pursuant to Local Rule 9013-1(f), the Debtors consent to the entry of

a final order by the Court in connection with the Motion to the extent that it is later determined

that the Court, absent consent of the parties, cannot enter final orders or judgments consistent

with Article III of the United States Constitution. Venue of the Chapter 11 Cases and related

proceedings is proper before the Court pursuant to 28 U.S.C. §§ 1408 and 1409.

       E.      Notice. The Final Hearing was held pursuant to Bankruptcy Rule 4001(b)(2) and

Local Rule 2002-1. Adequate and sufficient notice of the Motion has been provided in

accordance with the Bankruptcy Code, the Bankruptcy Rules, and the Local Rules, and under the

circumstances, no other or further notice of the Motion or the entry of this Final Order shall be

required.



                                                 4
              Case 19-12748-LSS         Doc 279      Filed 02/11/20    Page 5 of 50




       F.      Debtors’ Stipulations Regarding the Prepetition Credit Agreement. After

consultation with their attorneys and financial advisors, and without prejudice to the rights of the

Committee or any other party-in-interest to bring Challenges in accordance with paragraphs 15

and 16 below, the Debtors acknowledge, admit, stipulate, and agree that:

                    (i)       Prepetition Credit Facility. Pursuant to that certain Facility

       Agreement, dated as of January 5, 2018 (as amended by that certain First Amendment to

       Facility Agreement, dated as of January 14, 2019, and as further amended, supplemented,

       or otherwise modified from time to time in accordance with the terms thereof, the

       “Prepetition Credit Agreement” and, together with the schedules and exhibits attached

       thereto and all agreements, documents, instruments, and amendments executed and

       delivered in connection therewith, including the Prepetition Security Agreement (as

       defined below), the “Prepetition Loan Documents”), among Melinta Therapeutics as

       Borrower, Cortland Capital Market Services, LLC, as administrative agent (in such

       capacity, the “Prepetition Agent”), and the lenders party thereto (the “Prepetition

       Lenders” and, together with the Prepetition Agent, the “Prepetition Secured Parties”),

       the Prepetition Lenders provided credit and other financial accommodations to the

       Borrower (the “Prepetition Credit Facility”), which Prepetition Credit Facility has been

       guaranteed on a joint-and-several basis by each of Melinta Therapeutics’ Debtor

       subsidiaries pursuant to that certain Guaranty and Security Agreement, dated as of

       January 5, 2018, by and among the Debtors and the Prepetition Agent (the “Prepetition

       Security Agreement”).

                    (ii)      Prepetition Secured Obligations. As of the Petition Date, the

       Debtors were justly and lawfully indebted and liable to the Prepetition Secured Parties,

                                                 5
      Case 19-12748-LSS          Doc 279      Filed 02/11/20     Page 6 of 50




without defense, counterclaim, or offset of any kind, in respect of outstanding loans in the

aggregate principal amount of not less than $133,308,885 (the “Principal Amount”),

pursuant to and in accordance with the terms of the Prepetition Loan Documents (such

indebtedness, together with (a) accrued and unpaid interest thereon, (b) the Exit Fee (as

defined in the Prepetition Credit Facility), and (c) all other fees, expenses, charges,

liabilities, indemnities, and other obligations, in each case incurred in connection

therewith and due and payable by the Debtors pursuant to the terms of the Prepetition

Loan Documents, the “Prepetition Secured Obligations”); provided, however, that

(1) all rights of the Debtors and the Prepetition Secured Parties are reserved with respect

to whether the Prepayment Fee (as defined in the Prepetition Credit Agreement) would be

a Prepetition Secured Obligation in connection with any payment, repayment,

redemption, or prepayment of the loans under the Prepetition Credit Facility prior to

January 6, 2021, and (2) the Debtors acknowledge, admit, stipulate, and agree that, if not

a Prepetition Secured Obligation, an unsecured damages claim in an amount equal to or

greater than the Prepayment Fee (calculated in accordance with formula set forth in

Section 2.03(c)(i) of the Prepetition Credit Agreement, but disregarding the temporal

limitation set forth therein) will be due and owing by the Debtors for breach of the

Prepetition Credit Agreement in connection with any payment, repayment, redemption,

or prepayment of loans thereunder in these Chapter 11 Cases prior to January 6, 2021.

           (iii)       Validity of Prepetition Secured Obligations. (a) The Prepetition

Secured Obligations constitute legal, valid, binding, and non-avoidable obligations of the

Debtors, enforceable in accordance with the terms of the Prepetition Loan Documents

(other than in respect of the stay of enforcement arising from section 362 of the

                                          6
      Case 19-12748-LSS          Doc 279      Filed 02/11/20     Page 7 of 50




Bankruptcy Code), and (b) no portion of the Prepetition Secured Obligations or any

payments made to the Prepetition Secured Parties or applied to or paid on account of the

Prepetition Secured Obligations prior to the Petition Date is subject to any contest, attack,

rejection, recovery, recoupment, reduction, defense, counterclaim, offset, subordination,

recharacterization, avoidance or other claim, cause of action, or other challenge of any

nature under the Bankruptcy Code or applicable non-bankruptcy law.

            (iv)       Prepetition Liens. The liens and security interests granted to the

Prepetition Secured Parties (the “Prepetition Liens”), pursuant to and in connection with

the Prepetition Loan Documents, are (a) valid, binding, enforceable, non-avoidable, and

properly perfected first-priority liens on and security interests in the Collateral (as defined

in the Prepetition Security Agreement) (the “Prepetition Collateral”) securing the

Prepetition Secured Obligations, (b) not subject to avoidance, recharacterization,

subordination, recovery, attack, effect, counterclaim, defense, or claim under the

Bankruptcy Code or applicable non-bankruptcy law, and (c) as of the Petition Date,

subject only to those valid, enforceable, and non-avoidable liens that are (1) in existence

on the Petition Date, (2) either perfected as of the Petition Date or perfected subsequent

to the Petition Date solely to the extent permitted by section 546(b) of the Bankruptcy

Code, and (3) senior in priority to the Prepetition Liens granted to the Prepetition Secured

Parties under and in connection with the Prepetition Loan Documents in accordance with

applicable law (such liens, the “Permitted Prior Liens”).

            (v)        No Control. None of the Prepetition Secured Parties controls the

Debtors or their properties or operations, has authority to determine the manner in which

any Debtor’s operations are conducted, or is a control person or insider of the Debtors by

                                          7
      Case 19-12748-LSS          Doc 279      Filed 02/11/20     Page 8 of 50




virtue of any of the actions taken with respect to, in connection with, related to, or arising

from the Prepetition Loan Documents.

            (vi)       No Claims or Causes of Action. No claims, counterclaims, or

causes of action of any kind or nature exist against, or with respect to, the Prepetition

Secured Parties under any agreements by and among the Debtors and any such party that

is in existence as of the Petition Date, whether related to the Prepetition Loan Documents,

any other agreement, the Debtors, or otherwise.

           (vii)       Releases. Except as provided in paragraph F(ii)(1) hereof, each of

the Debtors and the Debtors’ estates, on its own behalf and on behalf of its past, present,

and future predecessors, successors, heirs, subsidiaries, and assigns, hereby

unconditionally, irrevocably and fully, forever waives, discharges, and releases (1) any

right to challenge any of the Prepetition Secured Obligations, and the validity, extent,

proper perfection, and priority of the liens securing the Prepetition Secured Obligations

and (2) the Prepetition Agent and the other Prepetition Secured Parties, and each of their

respective former or current officers, employees, directors, agents, representatives,

owners, members, partners, financial advisors, legal advisors, shareholders, managers,

consultants, accountants, attorneys, affiliates, and predecessors (each, solely in its

capacity as such, and all of the foregoing, collectively, the “Prepetition Secured Party

Releasees”) of any and all claims relating to any of the Prepetition Loan Documents or

any transactions contemplated under such documents, including any and all claims and

causes of action regarding the validity, priority, perfection, or avoidability of the

Prepetition Secured Obligations, the Prepetition Liens, or any other liens or claims of the

Prepetition Secured Parties.

                                          8
      Case 19-12748-LSS         Doc 279       Filed 02/11/20    Page 9 of 50




          (viii)       Subject solely to Challenges brought in accordance with

paragraphs 15 and 16 hereof, the Debtors’ acknowledgements, stipulations, and releases

(as set forth in this paragraph) shall be binding on the Debtors and their respective

representatives, successors, and assigns, and on each of the Debtors’ estates, all creditors

thereof and holders of interests therein and each of their respective representatives,

successors, and assigns, including any trustee or other representative appointed in the

Chapter 11 Cases, whether such trustee or representative is appointed in chapter 7 or

chapter 11.


G.     Findings Regarding Use of Cash Collateral.

               (i)     Good and sufficient cause has been shown for the entry of this

Final Order.

              (ii)     The Debtors have requested entry of this Final Order pursuant to

Bankruptcy Rule 4001(b) and Bankruptcy Local Rule 4001-2, and have an immediate

and critical need to continue to use the Prepetition Collateral (including “cash collateral”

within the meaning of section 363(a) of the Bankruptcy Code (“Cash Collateral”)), in

order to preserve, maintain, and maximize the value of their assets and businesses and to

permit, among other things, the orderly continuation of the operation of their businesses,

to maintain business relationships with vendors, suppliers, and customers, to make

payroll, to make capital expenditures, to fund the sale process set forth in the Bidding

Procedures and Bidding Procedures Order and administer these Chapter 11 Cases, and to

satisfy other working capital and operational needs. The access of the Debtors to

sufficient working capital and liquidity through the use of Cash Collateral and other


                                          9
     Case 19-12748-LSS          Doc 279       Filed 02/11/20    Page 10 of 50




Prepetition Collateral is necessary and vital to the preservation and maintenance of the

going-concern values of the Debtors and to the prosecution of these Chapter 11 Cases.

           (iii)       Based on the Motion, and the record presented to the Court at the

Interim Hearing and the Final Hearing, (a) the terms on which the Debtors may continue

to use the Prepetition Collateral (including Cash Collateral) pursuant to this Final Order

are fair and reasonable, reflect the Debtors’ exercise of prudent business judgment

consistent with their fiduciary duties, and constitute reasonably equivalent value and fair

consideration and (b) Prepetition Secured Parties are entitled to the adequate protection

provided in this Final Order.

           (iv)        Absent order of this Court and the provision of adequate

protection, consent of the Prepetition Secured Parties is required for the Debtors’ use of

Cash Collateral and the other Prepetition Collateral. The Prepetition Secured Parties have

consented to the Debtors’ use of Cash Collateral and the other Prepetition Collateral in

accordance with and subject to the terms and conditions in this Final Order.

            (v)        The use of the Prepetition Collateral has been negotiated in good

faith and at arm’s-length among the Debtors and the Prepetition Secured Parties.

           (vi)        The Prepetition Secured Parties have acted in good faith regarding

the Debtors’ continued use of the Prepetition Collateral (including Cash Collateral) to

fund the administration of the Debtors’ Chapter 11 Cases and continued operation of their

businesses (including the granting of Adequate Protection), in accordance with the terms

hereof, and the Prepetition Secured Parties shall be entitled to the full protection of

section 363(m) of the Bankruptcy Code in the event that this Final Order or any provision

hereof is vacated, reversed or modified, on appeal or otherwise.

                                         10
             Case 19-12748-LSS          Doc 279       Filed 02/11/20    Page 11 of 50




                  (vii)        Nothing in the Interim Order or this Final Order shall (a) be

       construed as the affirmative consent by any of the Prepetition Secured Parties for the use

       of Cash Collateral other than on the terms set forth in this Final Order, (b) be construed as

       a consent by any party to the terms of any other financing or any other lien encumbering

       the Prepetition Collateral (whether senior or junior), or (c) prejudice, limit, or otherwise

       impair the rights of any of the Prepetition Secured Parties to seek new, different, or

       additional adequate protection with respect to the Prepetition Collateral from and after the

       Petition Date or assert the interests of any of the Prepetition Secured Parties and the

       rights of the Debtors and any other party-in-interest to object to and contest such relief

       are hereby preserved.

       H.      Budget. Attached hereto as Exhibit 1 is a 13-week cash flow forecast setting

forth all (i) actual cash receipts and cash disbursements on a weekly basis for the period

beginning on the Petition Date and ending on February 1, 2020, and (ii) projected cash receipts

and cash disbursements on a weekly basis for the period beginning on February 2, 2020, and

ending on March 31, 2020 (the “Initial Budget”). The Initial Budget is an integral part of this

Final Order and has been relied upon by the Prepetition Secured Parties and the Committee in

consenting to this Final Order and the Debtors’ use of the Cash Collateral.

       I.      Permitted Prior Liens; Continuation of Prepetition Liens. Nothing herein shall

constitute a finding or ruling by this Court that any alleged Permitted Prior Lien is valid, senior,

enforceable, prior, perfected, or non-avoidable. Moreover, nothing herein shall prejudice the

rights of any party-in-interest, including the Debtors, the Prepetition Secured Parties, or the

Committee to challenge the validity, priority, enforceability, seniority, avoidability, perfection,



                                                 11
             Case 19-12748-LSS          Doc 279       Filed 02/11/20   Page 12 of 50




or extent of any alleged Permitted Prior Lien. The Prepetition Liens are continuing liens, and the

Adequate Protection Collateral is and will continue to be encumbered by such liens.


       IT IS HEREBY ORDERED THAT:

       1.        Motion Granted. The relief requested in the Motion is granted on a final basis in

accordance with the terms and conditions set forth in the Budget and this Final Order. Any

objections to the Motion with respect to the entry of this Final Order that have not been

withdrawn, waived, or settled, and all reservations of rights included therein, are hereby denied

and overruled.

       2.        Authorization to Use Cash Collateral.

                 (a)    Subject to the terms and conditions of this Final Order, the Court hereby

       authorizes the Debtors’ use of Cash Collateral during the period beginning on the Petition

       Date and ending on the Termination Date (as defined herein), solely for the

       disbursements set forth in the Budget (as such budget may be modified from time to time

       by the Debtors with the consent of the Prepetition Lenders as set forth in this paragraph,

       including pursuant to any Supplemental Budget (as defined below), the “Budget”),

       subject to any Permitted Variances (as defined below). The Debtors shall deliver to the

       Prepetition Secured Parties, no later than by 11:59 p.m. (Eastern Time) on Thursday,

       December 26, 2019, and every second Wednesday thereafter (or, to the extent such day is

       not a business day, the next business day thereafter) (each such date, a “Budget Delivery

       Date”), a Budget covering the period beginning on Sunday of the following week and

       ending 13 weeks thereafter (each such Budget, a “Supplemental Budget”); provided that

       the period covered by the initial Budget shall begin no later than the Petition Date. Each


                                                 12
     Case 19-12748-LSS          Doc 279       Filed 02/11/20   Page 13 of 50




Supplemental Budget shall be subject to the written approval of the Prepetition Lenders

(which may be delivered by email), and, upon the receipt of such approval, the

Supplemental Budget shall become the Budget for the period covered thereby for

purposes of this Final Order, without further notice, hearing, or Court order.

       (b)      Without modifying the Debtors’ reporting obligations under the Interim

Order for the period of time between the Petition Date and the date of this Final Order,

the Debtors shall deliver to the Prepetition Secured Parties no later than by 11:59 p.m.

(Eastern Time) on Wednesday, January 29, 2019, and every Wednesday thereafter (or, to

the extent such day is not a business day, the next business day thereafter) (each such

date, a “Reporting Date”), (i) a variance report in form reasonably satisfactory to the

Prepetition Lenders setting forth for the period ending on the Saturday immediately

preceding such Reporting Date (the “Measurement Date”) and beginning (x) for the

initial report, the Petition Date and (y) for each subsequent report, four weeks prior to

such Measurement Date (each such period, a “Testing Period”) (A) any variances

(whether positive or negative) of actual total operating receipts or total operating

expenses from the approved Budget for such Testing Period and (B) an explanation, in

reasonable detail, for any variances (other than Permitted Variances), (ii) a report of the

aggregate Liquidity of the Debtors in form reasonably satisfactory to the Prepetition

Lenders and (iii) a schedule in form reasonably satisfactory to the Prepetition Lenders of

professional fees actually paid by the Debtors since the Petition Date on a cumulative

basis as of the Measurement Date.

       (c)     During each Testing Period, the Debtors shall not permit:



                                         13
     Case 19-12748-LSS         Doc 279       Filed 02/11/20   Page 14 of 50




               (i)    the actual amount of aggregate operating receipts of the Debtors to

       be less than 85% of the projected aggregate operating receipts of the Debtors as

       set forth in the Budget for such Testing Period (such variance, the “Permitted

       Receipts Variance”).

               (ii)   the actual amount of aggregate operating expenses of the Debtors

       to exceed the projected aggregate operating expenses of the Debtors in the Budget

       for such Testing Period by more than 15% (such variance, the “Permitted

       Expenditures Variance,” and together with the Permitted Receipts Variance, the

       “Permitted Variances”). All provisions in this Final Order relating to the

       Debtors’ compliance with the Budget shall be construed as being qualified by the

       phrase “subject to Permitted Variances.”

       (d)     For the purposes of determining the Debtors’ compliance with the Budget,

to the extent that (i) the Debtors’ budgeted operating expenses during a particular one-

week period exceed the amount of operating expenses actually paid during such one-

week Budget period (the amount of such excess, an “Expense Carryforward”) or (ii) the

Debtors’ actual operating receipts during a particular one-week Budget period exceed the

Debtors’ budgeted operating receipts for such one-week Budget period (the amount of

such excess, a “Receipts Carryforward”), then the Debtors shall be entitled to (x) apply

the Expense Carryforward to decrease the amount of operating expenses actually paid

during the two immediately subsequent one-week Budget periods on a dollar-for-dollar

basis and (y) apply the Receipts Carryforward to increase the amount of operating

receipts of the Debtors during the two immediately subsequent one-week Budget periods

on a dollar-for-dollar basis, in each case, without double-counting.

                                        14
              Case 19-12748-LSS             Doc 279         Filed 02/11/20      Page 15 of 50




                   (e)    The Debtors shall not permit, at any time, their aggregate Liquidity4 to be

        less than $28,000,000 (the “Minimum Required Liquidity”) and shall notify the

        Prepetition Secured Parties within one calendar day if the Debtors’ aggregate Liquidity at

        any time falls below the Minimum Required Liquidity (a “Liquidity Termination

        Event”).

                   (f)    The Debtors shall deliver to the attorneys and financial advisor to the

        Committee each Supplemental Budget and each report described in paragraphs 2(a) and

        2(b) substantially contemporaneously with the delivery thereof to the Prepetition Secured

        Parties.

        3.         Release of Prepetition Secured Party Releasees. The release set forth in

paragraph F(vii) hereof in favor of the Prepetition Secured Party Releasees was approved upon

entry of the Interim Order, subject to the provisions in paragraphs 15 and 16 below.

        4.         Adequate Protection of Prepetition Secured Parties. The Prepetition Secured

Parties are entitled, pursuant to sections 361, 362, 363(e), and 507 of the Bankruptcy Code, to

adequate protection of their respective interests in the Prepetition Collateral, for the reasons

provided for under the Bankruptcy Code, including the provisions of this Final Order granting

priming liens on the Prepetition Collateral, the Debtors’ use, sale, or lease of Cash Collateral and

other Prepetition Collateral, the imposition of the automatic stay, and/or the Carve-Out (as

defined herein). In consideration of the foregoing, the Prepetition Secured Parties are hereby

granted the following (collectively, “Adequate Protection”):




4
    “Liquidity” shall mean unrestricted and unencumbered cash and cash equivalents (except as restricted or
    encumbered by the terms of the Interim Order, this Final Order, or the Prepetition Loan Documents).

                                                       15
     Case 19-12748-LSS          Doc 279        Filed 02/11/20    Page 16 of 50




       (a)     Adequate Protection Liens. The Prepetition Agent (for itself and for the

benefit of the Prepetition Lenders) is hereby granted (effective and perfected upon the

Petition Date and without the necessity of the execution of any mortgages, security

agreements, pledge agreements, financing statements, or other agreements) a valid,

perfected, binding and continuing security interest in and lien upon any and all tangible

and intangible prepetition and postpetition assets of the Debtors, whether existing on the

Petition Date or thereafter acquired, including any and all cash of the Debtors (subject to

the Carve-Out) and any investment of such cash, inventory, accounts receivable, other

rights to payment, whether arising before or after the Petition Date, contracts, properties,

plants, fixtures, machinery, equipment, general intangibles, documents, instruments,

securities, chattel paper, interests in leaseholds, real properties, deposit accounts, patents,

copyrights, trademarks, trade names, the proceeds of any and all commercial tort claims

of the Debtors of any kind or nature, any claim or rights under section 549 of the

Bankruptcy Code, rights under license agreements and other intellectual property, letter-

of-credit rights, investment property and support obligations, all books and records

pertaining to the property described in this paragraph, all property of the Debtors held by

any Prepetition Secured Party, all other goods (including fixtures) and personal property

of the Debtors, whether tangible or intangible and wherever located, capital stock of

subsidiaries, wherever located, and, to the extent not covered by the foregoing, all other

assets or property of the Debtors, whether tangible, intangible, real, personal or mixed,

and the proceeds, products, rents, and profits of the foregoing, whether arising under

section 552(b) of the Bankruptcy Code or otherwise, of all the foregoing, excluding,

however, the Debtors’ claims and causes of action under sections 502(d), 506(c), 544,

                                          16
     Case 19-12748-LSS          Doc 279        Filed 02/11/20   Page 17 of 50




545, 547, 548, 550, and 553 of the Bankruptcy Code and under any applicable state

Uniform Voidable Transactions Act, Uniform Fraudulent Transfer Act, Uniform

Fraudulent Conveyance Act and similar statutes or common law, and any commercial tort

claims (collectively, the “Avoidance Actions,” which, for the avoidance of doubt,

excludes the Debtors’ claims or causes of action under section 549 of the Bankruptcy

Code or similar state or other applicable law and the proceeds of each of the foregoing),

but including any proceeds or property recovered, unencumbered or otherwise from

Avoidance Actions, whether by judgment, settlement, or otherwise (“Avoidance

Proceeds”) (collectively, the “Adequate Protection Collateral,” and the liens granted

thereon as Adequate Protection under the Interim Order and this Final Order, the

“Adequate Protection Liens”), which Adequate Protection Liens shall secure the

Adequate Protection Obligations, and shall be subject and subordinate only to the Carve-

Out and the Permitted Prior Liens.

       (b)     Adequate Protection Superpriority Claims. The Prepetition Agent (for

itself and for the benefit of the Prepetition Lenders) is hereby granted an allowed

superpriority administrative expense claim as provided for in section 507(b) of the

Bankruptcy Code, for and equal in amount to the aggregate diminution in the value of the

Prepetition Secured Parties’ prepetition security interests in the Prepetition Collateral

from and after the Petition Date with, except as set forth in this Final Order, priority in

payment over any and all administrative expenses of the kind specified or ordered

pursuant to any provision of the Bankruptcy Code (the “Adequate Protection

Superpriority Claims”), which Adequate Protection Superpriority Claims (subject to the

Carve-Out) shall have recourse to and be payable from all of the Adequate Protection

                                          17
     Case 19-12748-LSS         Doc 279       Filed 02/11/20   Page 18 of 50




Collateral, subject to the Carve-Out. The Adequate Protection Superpriority Claims shall

be subject and subordinate only to the Carve-Out and the Permitted Prior Liens.

       (c)     Prepetition Secured Parties’ Fees and Expenses. The Debtors shall make

current cash payments of the reasonable and documented prepetition and postpetition fees

and expenses incurred by the Prepetition Secured Parties in connection with the

Chapter 11 Cases in any manner (including (x) the annual, non-refundable agency fee for

calendar year 2020 specified in the Prepetition Credit Agreement, (y) in the case of the

advisors to the Prepetition Lenders, Sullivan & Cromwell, LLP, Houlihan Lokey Capital,

Inc. and Landis Rath & Cobb LLP, and (z) in the case of the advisors to the Prepetition

Agent, Holland & Knight LLP and Landis Rath & Cobb LLP (it being understood that

the fees and expenses of Landis Rath & Cobb LLP shall be allocated as appropriate, and

without duplication, between the Prepetition Lenders and the Prepetition Agent) (the

“Adequate Protection Expenses” and together with the Adequate Protection

Superpriority Claims, the “Adequate Protection Obligations”)) promptly upon receipt

of invoices therefor, which payments (to the extent for fees, expenses, and disbursements

of professional advisors incurred after the Petition Date) shall be made in accordance

with the procedures set forth in paragraph 9 hereof with respect to payment of the fees

and expenses of the Prepetition Secured Parties.

       (d)     Additional Adequate Protection. As additional Adequate Protection, the

Debtors agree as follows:

               (i)    The Debtors shall, as soon as practicable in advance of the filing

       with the Bankruptcy Court, but no later than two business days prior to filing,

       deliver to the Prepetition Secured Parties copies of all material documents,

                                        18
Case 19-12748-LSS        Doc 279       Filed 02/11/20   Page 19 of 50




 motions and pleadings related to the Interim Order and this Final Order and

 provide the Prepetition Lenders with a reasonable opportunity to review and

 comment on all such documents, which documents shall be reasonably

 satisfactory to the Prepetition Lenders;

        (ii)    The Debtors shall deliver to the Prepetition Secured Parties

 promptly after the same are available, copies of all reporting and information

 related to any proposed asset sales or other dispositions;

        (iii)   The Debtors shall allow the Prepetition Secured Parties access to,

 upon reasonable notice during normal business hours, all financial advisors and

 advisors engaged by the Debtors (which engagement, with respect to any financial

 professionals and advisors engaged after the Petition Date, shall be consistent

 with the Budget and on terms and conditions reasonably satisfactory to the

 Prepetition Lenders);

        (iv)    The Debtors shall deliver to the legal counsel to the Prepetition

 Secured Parties, at least two business days in advance of filing with the Court,

 copies of all proposed non-ministerial or non-administrative orders to be entered

 by the Court or any other court having jurisdiction over the insolvency proceeding

 of any Debtor pending outside of the Court in respect of first day motions and

 applications (“First Day Orders”) and second day motions and applications

 (“Second Day Orders,” together with the First Day Orders, the “Initial Orders”)

 and motions seeking approval of the Initial Orders, which shall be in form and

 substance reasonably satisfactory to the Prepetition Lenders except for the Interim

 Order and this Final Order;

                                  19
Case 19-12748-LSS        Doc 279       Filed 02/11/20    Page 20 of 50




        (v)     The Debtors shall provide the Prepetition Secured Parties with

 reasonable access to non-privileged information (including historical information)

 and relevant personnel regarding strategic planning, cash and liquidity

 management, operational and restructuring activities, in each case subject to

 customary confidentiality restrictions;

        (vi)    The Debtors shall deliver to counsel to the Prepetition Secured

 Parties (i) as soon as reasonably practicable and, in any event, at least one

 business day prior to filing or distribution, copies of all proposed non-ministerial

 or non-administrative pleadings, motions, applications, orders, financial

 information, responses to requests for information, whether informal or ordered

 by the Court, and (ii) contemporaneously with delivery to such party, any other

 documents distributed by or on behalf of the Debtors to the Committee or

 unofficial committee appointed or appearing in the Chapter 11 Cases or any other

 party in interest (except in any such party’s capacity as a Consultation Party, as

 defined in the Bidding Procedures), and shall consult in good faith with the

 Prepetition Lenders’ advisors regarding the form and substance of any such

 document; provided that any pleadings seeking emergency relief shall be provided

 to the Prepetition Secured Parties solely to the extent reasonably practicable;

        (vii)   If not otherwise provided through the Court’s electronic docketing

 system, as soon as available, the Debtors shall deliver to counsel to the Prepetition

 Secured Parties promptly as soon as available, copies of all final pleadings,

 motions, applications, orders, financial information, and other documents filed by

 or on behalf of the Debtors with the Court in the Chapter 11 Cases, or distributed

                                  20
Case 19-12748-LSS         Doc 279       Filed 02/11/20    Page 21 of 50




 by or on behalf of the Debtors to the Committee or unofficial committee

 appointed or appearing in the Chapter 11 Cases;

         (viii)   The Debtors shall provide the Prepetition Secured Parties no less

 than five business days’ (or such shorter notice acceptable to the Prepetition

 Lenders in their reasonable discretion) prior written notice prior to any

 assumption or rejection of any Debtor’s material contracts or material non-

 residential real property leases pursuant to section 365 of the Bankruptcy Code;

 and

         (ix)     If the Debtors select a Successful Bidder other than the Prepetition

 Lenders at the Auction (as defined in the Bidding Procedures) (or otherwise enter

 into an agreement to sell substantially all of their assets to third parties outside the

 ordinary course of business):


         (1)      If the Debtors continue to use the Cash Collateral after March 27,
                  2020, a $500,000 adequate protection payment shall be added to
                  the Adequate Protection Superpriority Claims.

         (2)      The Debtors shall be authorized and directed to pay to the
                  Prepetition Agent, within two business days of the conclusion of
                  the Auction, all accrued and unpaid interest due and payable under
                  the Prepetition Credit Facility as of such date, including
                  postpetition interest accruing on any overdue interest as of such
                  date, and postpetition interest shall thereafter accrue on the
                  outstanding Principal Amount of the loans and any overdue
                  interest under the Prepetition Credit Facility and shall be payable
                  on each Interest Payment Date (as defined in the Prepetition Credit
                  Agreement); provided that the right of the United States Trustee
                  and, following the termination of the Global Settlement Term
                  Sheet, the Committee, to argue that payment of any postpetition
                  fees or interest pursuant to this paragraph 4(d)(ix)(2) was not
                  permitted under Bankruptcy Code section 506(b) is preserved.
                                   21
     Case 19-12748-LSS          Doc 279       Filed 02/11/20   Page 22 of 50




               (3)     The Debtors shall provide the Prepetition Secured Parties with
                       twice-weekly telephonic updates on the status and timing of the
                       consummation of the transaction with such Successful Bidder.

5.     Carve-Out.

       (a)     As used in this Final Order, the “Carve-Out” shall mean a carve-out from

the Adequate Protection Superpriority Claims, the Adequate Protection Liens, and the

Prepetition Liens, in an amount equal to the sum of (i) all fees required to be paid to the

Clerk of the Court and to the U.S. Trustee under section 1930(a) of title 28 of the United

States Code, plus interest at the statutory rate (without regard to the Carve-Out Trigger

Notice); (ii) all reasonable fees and expenses incurred by a trustee and payable under

section 726(b) of the Bankruptcy Code, in an aggregate amount not to exceed $50,000

(without regard to the Carve-Out Trigger Notice); (iii) to the extent allowed by final order

of the Court at any time, for the Debtors’ professionals and the Committee’s

professionals, respectively, all unpaid fees and expenses (the “Professional Fees”)

incurred by persons or firms retained by the Debtors pursuant to section 327, 328, or 363

of the Bankruptcy Code or by the Committee pursuant to sections 328 and 1103 of the

Bankruptcy Code (collectively, the “Professional Persons”) at any time on or before the

date of delivery by the Prepetition Lenders or the Prepetition Agent of a Carve-Out

Trigger Notice (such day, the “Carve-Out Trigger Date”) and, whether allowed by the

Court prior to or after the Carve-Out Trigger Date; (iv) to the extent allowed by final

order of the Court, Professional Fees incurred after the Carve-Out Trigger Date in an

amount not to exceed $2,000,000 (the “Post Trigger Date Carve-Out Amount”); and

(v) amounts held as of the Petition Date as a retainer by the Professional Persons retained

by the Debtors to be used to pay Professional Fees allowed by final order of the Court
                                         22
     Case 19-12748-LSS          Doc 279       Filed 02/11/20   Page 23 of 50




(clauses (i) through (v), collectively, the “Carve-Out Amount”). For purposes of the

foregoing, “Carve-Out Trigger Notice” shall mean a written notice delivered by email

by the Prepetition Lenders or Prepetition Agent to the Debtors’ lead restructuring

counsel, the U.S. Trustee, and counsel to the Committee, which notice may be delivered

following the occurrence of a Termination Event, stating that the Post Trigger Date

Carve-Out Amount has been invoked.

       (b)     Prior to the occurrence of the Carve-Out Trigger Date, the Debtors are

authorized, for the Debtors’ Professional Persons and the Committee’s Professional

Persons, respectively, to pay Professional Fees that are authorized to be paid in

accordance with any order entered by the Court establishing procedures for the payment

of compensation to Professional Persons in these Chapter 11 Cases, as the same may be

due and payable, and such payments shall not reduce the Carve-Out Amount.

       (c)     The Debtors shall maintain the Post Trigger Date Carve-Out Amount in a

segregated non-interest bearing account (the “Carve-Out Account”). Within two

business days after the delivery of a Carve-Out Trigger Notice, the Debtors shall deposit

into the Carve-Out Account cash in an amount equal to the then incurred but unpaid

Professional Fees (the “Pre Trigger Date Carve-Out Reserve” and, together with the

Post Trigger Date Carve-Out Amount, collectively, the “Carve-Out Reserve”).

       (d)     The Carve-Out Reserve shall be held in the Carve-Out Account in trust to

pay the Professional Fees and other obligations benefiting from the Carve-Out, and the

Carve-Out Reserve shall be available only to satisfy such obligations benefiting from the

Carve-Out until paid in full.



                                         23
             Case 19-12748-LSS        Doc 279        Filed 02/11/20   Page 24 of 50




               (e)    Notwithstanding anything to the contrary herein, the Prepetition Agent on

       behalf of itself and the other Prepetition Secured Parties, shall not sweep or foreclose on

       the Carve-Out Reserve. Following satisfaction in cash in full of all obligations benefitting

       from the Carve-Out, the Debtors shall remit any residual cash in the Carve-Out Reserve

       to the Prepetition Agent. Further, notwithstanding anything to the contrary herein, (i) the

       failure of the Carve-Out Reserve to satisfy in full the allowed Professional Fees shall not

       affect the priority of the Carve-Out and (ii) in no way shall the Carve-Out, the Post

       Trigger Date Carve-Out Amount or the Carve-Out Reserve, or any of the foregoing be

       construed as a cap or limitation on the amount of the allowed Professional Fees due and

       payable by the Debtors.

               (f)    Notwithstanding anything to the contrary herein, the Carve-Out shall be

       senior to the Adequate Protection Superpriority Claims, the Adequate Protection Liens,

       the Prepetition Liens, and all other liens and claims granted under the Interim Order and

       this Final Order or otherwise securing or in respect of any Adequate Protection

       Obligations.

       6.      No Direct Obligation to Pay Allowed Professional Fees. Nothing in this Final

Order or otherwise shall be construed to obligate the Prepetition Secured Parties, in any way, to

pay compensation to, or to reimburse expenses of, any Professional Person or to guarantee that

the Debtors have sufficient funds to pay such compensation or reimbursement. Notwithstanding

any provision in this paragraph 6 to the contrary, no portion of the Carve-Out, any Cash

Collateral, or any Adequate Protection Collateral shall be utilized for the payment of professional

fees and disbursements to the extent restricted under paragraph 10 hereof. Nothing herein shall

be construed as consent to the allowance of any professional fees or expenses of any of the

                                                24
             Case 19-12748-LSS         Doc 279        Filed 02/11/20   Page 25 of 50




Debtors, the Committee, any other official or unofficial committee in these Chapter 11 Cases or

any successor case or of any other person or entity, or shall affect the right of any Person,

including the Prepetition Secured Parties, to object to the allowance and payment of any such

fees and expenses.

       7.      Termination of Cash Collateral Use. In the absence of a further order of this

Court, and notwithstanding anything herein to the contrary except the Carve-Out, and after

delivery (including delivery by electronic mail or facsimile) of notice of the occurrence of a

Termination Event by the Prepetition Lenders or Prepetition Agent to the Debtors, the

Committee, the Prepetition Secured Parties, and the U.S. Trustee, and upon the expiration of the

Remedies Notice Period, the Debtors shall no longer be authorized pursuant to this Final Order

to use Cash Collateral other than with respect to the Carve-Out, and such Cash Collateral use

shall automatically terminate on the date upon which any of the following events occurs (such

date being referred to herein as the “Termination Date,” and each of the following events, a

“Termination Event”); provided that, notwithstanding anything to the contrary herein, during

the five business day period following the Termination Event, the Debtors may use Cash

Collateral to pay regular payroll and other expenses critical to keep the business of the Debtors

operating solely in accordance with the Budget:

               (a)     [Reserved]

               (b)     April 30, 2020, unless extended with the written consent of the Prepetition

       Lenders, which extension shall be effective without further application to, or approval by,

       this Court;

               (c)     The filing by any Debtor or any of its controlled affiliates (collectively,

       the “Debtor Parties”) of a reorganization plan, other than (i) the Plan contemplated by

                                                 25
     Case 19-12748-LSS           Doc 279       Filed 02/11/20   Page 26 of 50




(and as defined in) the Restructuring Support Agreement or (ii) a plan to which the

Prepetition Lenders have provided their prior written consent (to be given in their sole

and absolute discretion);

       (d)       (i) The Interim Order or this Final Order or any material provision thereof

or any order entered in connection with the Bidding Procedures and the sale transaction

contemplated thereby is reversed, vacated, stayed, or otherwise ceases to be in full force

and effect, (ii) entry of an order without the prior consent of the Prepetition Lenders

amending, supplementing, or otherwise modifying the Interim Order or this Final Order

or any order entered in connection with the Bidding Procedures and the sale transaction

contemplated thereby (other than immaterial modifications to correct grammatical or

typographical errors), or (iii) failure by any Debtor Party to perform under any order

entered by the Bankruptcy Court in a material respect;

       (e)       The filing of a motion by any Debtor Party seeking entry of, or the entry

of any order without the prior consent of the Prepetition Lenders that authorizes any of

the following:

                 (i)    a priority claim or administrative expense or unsecured claim

       against the Debtors (now existing or hereafter arising of any kind or nature

       whatsoever, including, without limitation, any administrative expense of the kind

       specified in sections 105, 326, 328, 330, 331, 364(c), 503(a), 503(b), 506(c),

       507(a), 507(b), 546(c), 546(d), 726, or 1114 of the Bankruptcy Code) (and all

       rights to charge the Collateral and all collateral securing the Prepetition Secured

       Obligations under section 506(c) shall be waived) equal or superior to the priority



                                          26
Case 19-12748-LSS       Doc 279        Filed 02/11/20   Page 27 of 50




 claim of the Prepetition Secured Parties in respect of the Adequate Protection

 Obligations, except with respect to the Carve-Out;

        (ii)    except pursuant to the Interim Order and this Final Order, any lien

 on any Adequate Protection Collateral having a priority equal or superior to the

 Adequate Protection Liens, except with respect to the Carve-Out;

        (iii)   any payments to critical vendors other than in accordance with the

 Budget, or any order that seeks authority to make such payments other than in

 accordance with the Budget;

        (iv)    except as set forth in the Bidding Procedures and the Bidding

 Procedures Order, the consummation of any sale of all or substantially all the

 assets of the Debtors pursuant to section 363 of the Bankruptcy Code, through a

 confirmed plan of reorganization in the Chapter 11 Cases or otherwise;

        (v)     except as consented to by the Prepetition Lenders, the return of the

 Debtors’ property pursuant to section 546(h) of the Bankruptcy Code;

        (vi)    authorizing or directing payment of any claim or claims under

 section 506(c) or 552(b) of the Bankruptcy Code or requiring the marshaling of

 assets or any other similar remedy against or with respect to any of the Adequate

 Protection Collateral or from the Prepetition Agent or any of the Prepetition

 Lenders, to the extent not dismissed or denied within 45 days after the filing of

 such motion;

        (vii)   except as set forth in the Interim Order, or this Final Order,

 granting of (A) relief from the automatic stay in the Chapter 11 Cases to permit

 foreclosure or enforcement on, or any right or remedy with respect to any material

                                  27
     Case 19-12748-LSS           Doc 279       Filed 02/11/20   Page 28 of 50




         asset of the Debtor or (B) any relief that would impair the material rights and

         interests of the Prepetition Agent and the Prepetition Lenders in their capacities as

         such (regardless of whether such relief was sought by the Debtors or a third

         party); and/or

                (viii) payment of or granting adequate protection with respect to

         Prepetition Secured Obligations, other than as set forth in the Interim Order or this

         Final Order, and the Budget.

         (f)    The payment of any Indebtedness or other payables or liabilities, except as

otherwise provided in the Budget and as permitted by the Interim Order or this Final

Order;

         (g)    The occurrence of a Liquidity Termination Event;

         (h)    The occurrence of a deemed Termination Event under the Bidding

Procedures;

         (i)    The dismissal of any of the Chapter 11 Cases or conversion of any of the

Chapter 11 Cases to cases under Chapter 7 of the Bankruptcy Code, or the filing of any

motion to so dismiss or convert brought by any Debtor;

         (j)    Appointment of a Chapter 11 trustee or an examiner or any similar

insolvency official or administrator, with expanded powers, or the filing of any motion to

so appoint brought by any Debtor;

         (k)    Any of the Adequate Protection Liens or the Adequate Protection

Superpriority Claims granted under the Interim Order or this Final Order cease to be

valid, perfected, and enforceable in any respect;



                                          28
     Case 19-12748-LSS         Doc 279        Filed 02/11/20   Page 29 of 50




       (l)     Any Debtor Party (or any person claiming by or through any Debtor Party,

with the consent of any Debtor Party) shall obtain court authorization to commence, or

shall commence, join in, assist, or otherwise participate as an adverse party in any suit or

other proceeding against the Prepetition Agent or any of the Prepetition Lenders relating

to the Interim Order or this Final Order or the Prepetition Credit Agreement;

       (m)     [Reserved]

       (n)     Any Debtor Party (or any person on behalf of any Debtor Party, with the

consent of any Debtor Party), shall file a motion or other pleading seeking, or otherwise

consenting to, any of the matters set forth in subparagraphs (i) through (l) above or the

granting of any other relief that if granted would give rise to a Termination Event;

       (o)     An order of this Court or any other court of competent jurisdiction shall be

entered reversing, amending, supplementing, staying, vacating, or otherwise amending,

supplementing, or modifying the Interim Order or this Final Order, without the prior

written consent of the Prepetition Lenders, or a Debtor Party shall apply for the authority

to do so;

       (p)     Except for a Challenge brought pursuant to paragraph 15, this Final Order

shall cease to create valid and perfected liens on the Adequate Protection Collateral of

any Debtor or to be in full force and effect, shall have been reversed, modified, amended,

stayed, vacated, or subject to stay pending appeal, in the case of modification or

amendment, without prior written consent of the Prepetition Lenders;

       (q)     Except for a Challenge brought pursuant to paragraph 15 hereof, an order

shall have been entered by this Court avoiding or requiring disgorgement by any of the



                                         29
     Case 19-12748-LSS          Doc 279       Filed 02/11/20    Page 30 of 50




Prepetition Lenders under the Prepetition Credit Agreement of any amounts received in

respect of obligations thereunder;

       (r)     An order shall have been entered by this Court or any other court of

competent jurisdiction terminating or modifying the exclusive right of any Debtor to file

a Chapter 11 plan pursuant to section 1121 of the Bankruptcy Code, without the prior

written consent of the Prepetition Lenders;

       (s)     Any of the Debtor Parties shall fail to comply in any material respect with

this Final Order;

       (t)     [Reserved]

       (u)     Except for a Challenge brought pursuant to paragraph 15, an order shall

have been entered by this Court precluding the Prepetition Agent and/or the Prepetition

Lenders from “credit bidding” the full amount of the Prepetition Secured Obligations

(other than the Prepayment Fee (as defined in the Prepetition Credit Agreement)) in

accordance with the terms and conditions of this Final Order and/or the Bidding

Procedures, or any of the Debtor Parties shall seek, support, or fail to contest in good

faith the entry of any such order;

       (v)     Any Debtor Party shall take any action in support of any matter set forth in

this paragraph 7 or any other person shall do so and such application is not contested in

good faith by the Debtor Parties and the relief requested is granted in an order that is not

stayed pending appeal;

       (w)     Any Debtor Party shall obtain court authorization to commence, or shall

commence, join in, assist, or otherwise participate as an adverse party in any suit or other

proceeding seeking, or otherwise consenting to (i) the invalidation, subordination, or

                                         30
     Case 19-12748-LSS           Doc 279       Filed 02/11/20    Page 31 of 50




other challenging of the Adequate Protection Superpriority Claims and Adequate

Protection Liens granted to the Prepetition Agent and the Prepetition Lenders in the

Interim Order or this Final Order or (ii) any relief under section 506(c) of the Bankruptcy

Code with respect to any Adequate Protection Collateral of any Debtor;

        (x)     Any Debtor Party shall challenge, support, engage in, or encourage a

challenge of (i) the validity, perfection, priority, extent, or enforceability of any of the

Prepetition Loan Documents of the liens securing the Prepetition Secured Obligations,

including, without limitation, seeking to equitably subordinate or avoid the Prepetition

Liens securing such Prepetition Secured Obligations or (ii) any payments made to any

Prepetition Lender under the Prepetition Credit Agreement with respect to the obligations

thereunder (other than to challenge the occurrence of a Termination Event).

Notwithstanding the foregoing, nothing in this paragraph is intended to, nor shall it,

prevent the Debtor Parties from responding to information requests made by the

Committee in the exercise of the Committee’s rights and duties under the Bankruptcy

Code;

        (y)     Without the consent of the Prepetition Lenders, the filing of any motion by

any Debtor Party seeking approval of (or the entry of an order by the Bankruptcy Court

approving) adequate protection to any prepetition agent, trustee, or lender that is

inconsistent with this Final Order;

        (z)     Without the Prepetition Lenders’ consent, the entry of any order by this

Court granting, or the filing by any Debtor Party of any motion or other request with this

Court (in each case, other than the Interim Order and Final Order and the Motion or

permitted amendments or modifications thereto) seeking authority to use any cash

                                          31
               Case 19-12748-LSS              Doc 279         Filed 02/11/20       Page 32 of 50




        proceeds of any of the Adequate Protection Collateral without the Prepetition Lenders’

        consent or to obtain any financing under section 364 of the Bankruptcy Code;

                 (aa)     Any Debtor Party or any person on behalf of any Debtor Party shall file

        any motion seeking authority to consummate a sale of assets of the Debtors or the

        Collateral, other than as otherwise permitted in the Bidding Procedures Order;

                 (bb)     If any Debtor Party is enjoined, restrained, or in any way prevented by

        court order from continuing to conduct all or any part of the business affairs of the Debtor

        Parties, taken as a whole, which could reasonably be expected to have a Material Adverse

        Effect5; provided that the Debtor Parties shall have ten business days after the entry of

        such an order to obtain a court order vacating, staying, or otherwise obtaining relief from

        this Court or another court to address any such court order; or

                 (cc)     The failure of the Debtors to comply with the Milestones annexed hereto

        as Exhibit 2, unless such failure is caused by (i) any action or inaction by any Prepetition

        Secured Party or (ii) this Court’s schedule.

        8.       Automatic Stay.

                 (a)      The automatic stay provisions of section 362 of the Bankruptcy Code are

        hereby modified to the extent necessary to permit the Prepetition Secured Parties to




5
    “Material Adverse Effect” means a material adverse effect on (a) the business, results of operations, financial
    condition, or assets of the Debtor Parties, taken as a whole; (b) the validity or enforceability of any material
    provision of the Interim Order or this Final Order; (c) the ability of the Debtors to timely perform their
    obligations under this Final Order; (d) the creation, perfection, or priority of any of the Adequate Protection
    Liens or Adequate Protection Superpriority Claims granted hereunder (other than as a result of the failure of the
    Prepetition Secured Parties to take any action required by the Interim Order or this Final Order and within their
    control); or (e) any of the rights and remedies of the Prepetition Secured Parties under the Interim Order or this
    Final Order.

                                                         32
            Case 19-12748-LSS         Doc 279        Filed 02/11/20   Page 33 of 50




       enforce all of their rights and remedies against the Prepetition Collateral and Adequate

       Protection Collateral, including the Cash Collateral, provided for in this Final Order

       and immediately upon the occurrence of a Termination Event and the provision of the

       Remedies Notice (as defined below), to, unless the Court orders otherwise during the

       Remedies Notice Period (as defined below), upon the occurrence of a Termination Event

       and the giving by the Prepetition Lenders or the Prepetition Agent five business days’

       prior written notice (the “Remedies Notice Period”) delivered by email to the Debtors’

       lead restructuring counsel (with a copy to the Committee and the U.S. Trustee) (the

       “Remedies Notice”) withdraw consent to the Debtors’ continued use of any Cash

       Collateral; provided that, during the Remedies Notice Period, the Debtors (i) shall be

       permitted to continue to use Cash Collateral in accordance with the Budget solely to pay

       regular payroll and other critical expenses necessary to avoid immediate and irreparable

       harm to the business of the Debtors and (ii) may request an expedited hearing before the

       Court concerning the proposed termination of the Debtors’ use of Cash Collateral.

              (b)     No rights, protections, or remedies of the Prepetition Secured Parties

       granted by the provisions of this Final Order shall be limited, modified, or impaired in

       any way by (i) any actual or purported withdrawal of the consent of any party to the

       Debtors’ authority to continue to use Cash Collateral, (ii) any actual or purported

       termination of the Debtors’ authority to continue to use Cash Collateral, or (iii) the terms

       of any other order or stipulation related to the Debtors’ continued use of Cash Collateral

       or the provision of adequate protection to any party.

       9.     Payment of Prepetition Secured Parties Fees and Expenses. The Debtors shall

make current cash payments of the reasonable and documented prepetition and postpetition fees

                                                33
             Case 19-12748-LSS         Doc 279       Filed 02/11/20   Page 34 of 50




and expenses incurred by the Prepetition Secured Parties in connection with the Chapter 11

Cases in any manner (including, in the case of the advisors to the Prepetition Lenders, Sullivan &

Cromwell, LLP, Houlihan Lokey Capital, Inc., and Landis Rath & Cobb LLP, and in the case of

the advisors to the Prepetition Agent, Holland & Knight LLP and Landis Rath & Cobb LLP,

promptly upon receipt of invoices therefor), which payments (to the extent for fees, expenses,

and disbursements incurred after the Petition Date) shall be made within ten days (which time

period may be extended by the applicable professional) after the receipt by the Debtors, the

Committee and the U.S. Trustee (the “Review Period”) of invoices therefor (the “Invoiced

Fees”) and without the necessity of filing formal fee applications, including such amounts arising

before or after the Petition Date. The Debtors, the Committee, Vatera, MedCo, and the U.S.

Trustee may object to any portion of the Invoiced Fees (the “Disputed Invoiced Fees”),

including on the basis that the invoices supporting the Invoiced Fees do not contain sufficient

detail, within the Review Period by filing with the Court a motion or other pleading setting forth

the specific objections to the Disputed Invoiced Fees in reasonable narrative detail and the bases

for such objections; provided that payment of any undisputed portion of Invoiced Fees shall not

be delayed based on any objections thereto.

       10.     Limitation on Charging Expenses Against Collateral. Except to the extent of the

Carve-Out, no costs or expenses of administration of the Chapter 11 Cases or any future

proceeding that may result therefrom, including liquidation in bankruptcy or other proceedings

under the Bankruptcy Code, shall be charged against or recovered from the Adequate Protection

Collateral (including Cash Collateral) or the Prepetition Collateral pursuant to section 506(c) of

the Bankruptcy Code or any similar principle of law, without the prior written consent of the

Prepetition Lenders, and no such consent shall be implied from any other action, inaction, or

                                                34
             Case 19-12748-LSS         Doc 279        Filed 02/11/20   Page 35 of 50




acquiescence by the Prepetition Secured Parties, and nothing contained in this Final Order shall

be deemed to be a consent by the Prepetition Secured Parties to any charge, lien, assessment, or

claim against the Adequate Protection Collateral under section 506(c) of the Bankruptcy Code or

otherwise.

       11.       Payments Free and Clear. Subject to paragraph 15 hereof, any and all payments

remitted to the Prepetition Secured Parties pursuant to the provisions of this Final Order shall be

received free and clear of any claim, charge, assessment, or other liability.

       12.       Reservation of Rights of Prepetition Secured Parties. Under the circumstances

and given that the above-described adequate protection is consistent with the Bankruptcy Code,

including section 506(b) thereof, the Court finds that the adequate protection provided herein is

reasonable and sufficient to protect the interests of the Prepetition Secured Parties; provided that

any of the Prepetition Secured Parties may request further or different adequate protection,

subject in all respects to the rights of the Debtors and the Committee to object to and contest

such requests.

       13.       Perfection of Adequate Protection Liens.

                 (a)    The Prepetition Agent and the other Prepetition Secured Parties are hereby

       authorized, but not required, to file or record (and to execute in the name of the Debtors,

       as their true and lawful attorneys, with full power of substitution, to the maximum extent

       permitted by law) financing statements, trademark filings, account control agreements,

       copyright filings, mortgages, notices of lien, or similar instruments in any jurisdiction, or

       take any other action in order to validate and perfect the liens and security interests

       granted to them hereunder. Whether or not the Prepetition Secured Parties shall, in their

       sole discretion, choose to file such financing statements, trademark filings, copyright

                                                 35
     Case 19-12748-LSS          Doc 279       Filed 02/11/20    Page 36 of 50




filings, mortgages, notices of lien or similar instruments, or take possession of or control

over any cash or securities, or otherwise confirm perfection of the liens and security

interests granted to them hereunder, such liens and security interests shall be deemed

valid, perfected, allowed, enforceable, non-avoidable, and not subject to challenge,

dispute, or subordination, at the time and on the date of entry of the Interim Order. All

such documents shall be deemed to have been recorded and filed as of the Petition Date.

       (b)     This Final Order shall be sufficient and conclusive evidence of the

validity, perfection, and priority of all liens granted herein, including the Adequate

Protection Liens, without the necessity of filing or recording financing statements,

intellectual property filings, mortgages, notices of lien, or similar instruments in any

jurisdiction, taking possession of or control over cash, deposit accounts, securities, or

other assets, or the taking of any other action (including, for the avoidance of doubt,

entering into any deposit account control agreement, customs broker agreement, or

freight forwarding agreement) to validate or perfect (in accordance with applicable non-

bankruptcy law) the Adequate Protection Liens, or to entitle the Prepetition Secured

Parties to the priorities granted herein. Notwithstanding the foregoing, a certified copy of

this Final Order may, in the discretion of the Prepetition Secured Parties, be filed with or

recorded in filing or recording offices in addition to or in lieu of such financing

statements, mortgages, notices of lien, or similar instruments, and all filing offices are

hereby authorized to accept such certified copy of this Final Order for filing and/or

recording, as applicable. The automatic stay of section 362(a) of the Bankruptcy Code

shall be modified to the extent necessary to permit the Prepetition Agent and other



                                         36
      Case 19-12748-LSS         Doc 279       Filed 02/11/20    Page 37 of 50




Prepetition Secured Parties to take all actions, as applicable, referenced in this

subparagraph (b) and the immediately preceding subparagraph (a).

14.    Preservation of Rights Granted Under This Final Order.

       (a)     Other than the Carve-Out, Permitted Prior Liens and other claims and liens

expressly granted by this Final Order, no claim or lien having a priority superior to or that

is pari passu with those granted by this Final Order to the Prepetition Secured Parties

shall be permitted until all of the Adequate Protection Obligations have been indefeasibly

paid in full in cash, and, except as otherwise expressly provided in this Final Order, the

Adequate Protection Liens shall not be (i) subject or junior to any lien or security interest

that is avoided and preserved for the benefit of the Debtors’ estates under section 551 of

the Bankruptcy Code, (ii) subordinated to or made pari passu with any other lien or

security interest, whether under section 364(d) of the Bankruptcy Code or otherwise,

(iii) subordinated to or made pari passu with any liens arising after the Petition Date,

including any liens or security interests granted in favor of any federal, state, municipal,

or other domestic or foreign governmental unit (including any regulatory body),

commission, board, or court for any liability of the Debtors, or (iv) subject or junior to

any intercompany or affiliate liens or security interests of the Debtors.

       (b)     Notwithstanding any order that may be entered converting any of the

Chapter 11 Cases to a case under chapter 7 of the Bankruptcy Code or dismissing any of

the Chapter 11 Cases under section 1112 of the Bankruptcy Code or that otherwise is at

any time entered, (i) the Adequate Protection Obligations and the Adequate Protection

Liens shall continue in full force and effect and shall maintain their priorities as provided

in this Final Order until all Adequate Protection Obligations shall have been indefeasibly

                                         37
     Case 19-12748-LSS           Doc 279        Filed 02/11/20    Page 38 of 50




paid in full in cash (and such Adequate Protection Superpriority Claims and Adequate

Protection Liens shall, notwithstanding such dismissal or conversion, remain binding on

all parties in interest), (ii) the other rights granted by this Final Order shall not be

affected, and (iii) the Court shall retain jurisdiction, notwithstanding such dismissal, for

the purposes of enforcing the claims, liens, and security interests referred to in this

paragraph 14 and otherwise in this Final Order.

        (c)     To the fullest extent permitted by Section 364(e) of the Bankruptcy Code,

if any or all of the provisions of this Final Order are hereafter reversed or modified on

appeal, such reversal or modification on appeal shall not affect the validity or priority of

any Adequate Protection Obligations or Adequate Protection Liens incurred prior to the

actual receipt of written notice by each Prepetition Secured Party, as applicable, of the

effective date of such reversal or modification, unless the incurrence of such Adequate

Protection Obligations or the granting of such Adequate Protection Liens were stayed

pending appeal.

        (d)     Except as expressly provided in this Final Order, the Adequate Protection

Obligations, the Adequate Protection Liens, and all other rights and remedies of the

Prepetition Agent and the other Prepetition Secured Parties granted by the provisions of

this Final Order shall survive, and shall not be modified, impaired, or discharged by the

entry of an order (i) converting any of the Chapter 11 Cases to a case under chapter 7 of

the Bankruptcy Code, dismissing any of the Chapter 11 Cases, or terminating the joint

administration of the Chapter 11 Cases, (ii) approving the sale of any Adequate

Protection Collateral pursuant to section 363(b) of the Bankruptcy Code, or

(iii) confirming a chapter 11 plan in any of the Chapter 11 Cases and, pursuant to section

                                           38
      Case 19-12748-LSS         Doc 279        Filed 02/11/20    Page 39 of 50




1141(d)(4) of the Bankruptcy Code, the Debtors have waived any discharge as to any

Adequate Protection Obligations. The terms and provisions of this Final Order shall

continue in the Chapter 11 Cases, in any successor cases if the Chapter 11 Cases cease to

be jointly administered and in any superseding chapter 7 cases under the Bankruptcy

Code, and the Adequate Protection Obligations, the Adequate Protection Liens, and all

other rights and remedies of the Prepetition Secured Parties granted by the provisions of

this Final Order shall continue in full force and effect until the Adequate Protection

Obligations are indefeasibly paid in full in cash, as set forth herein.

15.    Effect of Stipulations on Third Parties.

       (a)     The Debtors’ stipulations, admissions, agreements, and releases contained

in this Final Order shall be binding upon (i) the Debtors, upon entry of the Interim Order,

in all circumstances and for all purposes, and (ii) the Debtors’ estates and all other parties

in interest, including any statutory or non-statutory committees appointed or formed in

the Chapter 11 Cases (including the Committee) and any other person or entity acting or

seeking to act on behalf of the Debtors’ estates, including any chapter 7 or chapter 11

trustee or examiner appointed or elected for any of the Debtors, upon entry of the Interim

Order, in all circumstances and for all purposes, unless (A) such committee or any other

party in interest (subject in all respects to any agreement or applicable law that may limit

or affect such entity’s right or ability to do so), in each case, with standing granted by the

Court, has timely filed an adversary proceeding (subject to the limitations contained

herein, including, inter alia, in this paragraph 15) (1) objecting to or challenging the

amount, validity, perfection, enforceability, priority, or extent of the Prepetition Secured

Obligations or the Prepetition Liens or (2) otherwise asserting or prosecuting any action

                                          39
     Case 19-12748-LSS          Doc 279        Filed 02/11/20    Page 40 of 50




for preferences, fraudulent transfers or conveyances, other avoidance power claims, or

any other claims, counterclaims, or causes of action, objections, contests, or defenses

(collectively, a “Challenge”) against the Prepetition Secured Parties or their respective

subsidiaries, affiliates, officers, directors, managers, principals, employees, agents,

financial advisors, attorneys, accountants, investment bankers, consultants,

representatives, and other professionals and the respective successors and assigns thereof,

in each case in their respective capacity as such (each, a “Representative” and,

collectively, the “Representatives”) in connection with matters related to any claims of

the Debtors against the Prepetition Secured Parties, the Prepetition Loan Documents, the

Prepetition Secured Obligations, the Prepetition Liens, the Prepetition Collateral, or

otherwise; provided that all pleadings filed in connection with a Challenge shall set forth

the basis for such challenge or claim, (B) such Challenge has been filed prior to the latest

of (1) (Y) with respect to parties in interest (other than the Committee), the earlier of (i)

two business days prior to the deadline ordered by the Court for submitting qualified bids

in an auction for substantially all of the Debtors’ assets and (ii) 75 calendar days after

entry of the Interim Order and (Z) with respect to the Committee the earlier of (i) two

business days prior to the deadline ordered by the Court for submitting qualified bids in

an auction for substantially all of the Debtors’ assets and (ii) 60 calendar days after its

appointment, (2) any such later date as has been agreed to, in writing, by the Prepetition

Lenders, and (3) any such later date as has been ordered by the Court for cause upon a

motion filed and served within any applicable time period set forth in this paragraph 15

(the time period established by the foregoing clauses (1) through (3), the “Challenge

Period”); provided, further, that, if any chapter 7 or chapter 11 trustee is appointed, the

                                          40
     Case 19-12748-LSS          Doc 279       Filed 02/11/20    Page 41 of 50




Challenge Period shall terminate on the later of the deadline set forth in paragraph

(a)(ii)(B)(1) above or ten calendar days after such party’s appointment, and (C) there is a

final non-appealable order sustaining such Challenge in favor of the plaintiff in such

timely filed adversary proceeding or contested matter. Any Challenge not so specified

and filed prior to the expiration of the Challenge Period shall be deemed forever waived,

released, and barred; provided, further, that the Challenge Period for the Committee,

MedCo, and Vatera shall be tolled during the period commencing upon the entry of this

Final Order and ending upon the earlier of (x) the termination of the Global Settlement

Term Sheet and (y) the Effective Date of a Plan effectuating the Supporting Lender

Transaction (each as defined in the Joint Chapter 11 Plan of Reorganization of Melinta

Therapeutics, Inc. and its Debtor Affiliates [Docket No. 120]) (such period the “Tolling

Period”), and neither the Committee, MedCo, nor Vatera shall assert or investigate any

potential Challenges during the Tolling Period; provided, further, that upon the Effective

Date of a Plan effectuating the Supporting Lender Transaction, the Committee, MedCo

and Vatera shall waive all Challenges against the Prepetition Secured Parties and their

Representatives.

       (b)     Any party which believes it is the holder of a Permitted Prior Lien must

initiate a Challenge as to the priority of its lien before expiration of the Challenge Period

or its liens and claims shall be deemed junior in priority to the Prepetition Liens and the

Adequate Protection Liens.

       (c)     If no such Challenge is filed during the Challenge Period or if the Court

does not rule in favor of the plaintiff in any such proceeding, then (i) the Debtors’

stipulations, admissions, agreements, and releases contained in the Interim Order and this

                                         41
     Case 19-12748-LSS          Doc 279       Filed 02/11/20    Page 42 of 50




Final Order shall be binding on all parties in interest, including the Committee (ii) the

obligations of the Debtors under the Prepetition Loan Documents, including the

Prepetition Secured Obligations, shall constitute allowed claims not subject to defense,

claim, counterclaim, recharacterization, subordination, offset, or avoidance, for all

purposes in the Chapter 11 Cases, and any subsequent chapter 7 case(s), (iii) the

Prepetition Liens shall be deemed to have been, as of the Petition Date, legal, valid,

binding, and perfected security interests, and liens, not subject to recharacterization,

subordination, avoidance, or other defense, (iv) the Prepetition Secured Obligations and

the Prepetition Liens shall not be subject to any other or further claim or challenge by a

Committee, any non-statutory committees appointed or formed in the Chapter 11 Cases,

any trustee or examiner with enlarged powers appointed or elected in any of the

Chapter 11 Cases or any subsequent chapter 7 case of the Debtors or any other party in

interest acting or seeking to act on behalf of the Debtors’ estates, and (v) any defenses,

claims, causes of action, counterclaims, and offsets by the Committee, any non-statutory

committees appointed or formed in the Chapter 11 Cases, or any other party acting or

seeking to act on behalf of the Debtors’ estates, whether arising under the Bankruptcy

Code or otherwise, against any of the Prepetition Secured Parties and their

Representatives arising out of or relating to any claims of the Debtors against the

Prepetition Secured Parties, the Prepetition Loan Documents or otherwise shall be

deemed forever waived, released, and barred. If any such Challenge is filed during the

Challenge Period, the stipulations, admissions, agreements, and releases contained in the

Interim Order and this Final Order shall nonetheless remain binding and preclusive (as

provided in this subparagraph (c)) on the Committee and on any other person or entity,

                                         42
             Case 19-12748-LSS          Doc 279        Filed 02/11/20   Page 43 of 50




       except to the extent that, and after, such stipulations, admissions, agreements, and

       releases were expressly and successfully challenged in such Challenge as set forth in a

       final, non-appealable order of the Court or any other court of competent jurisdiction.

       Nothing in this Final Order vests or confers on any Person (as defined in the Bankruptcy

       Code), including the Committee, or any non-statutory committees appointed or formed in

       the Chapter 11 Cases, standing or authority to pursue any claim or cause of action

       belonging to the Debtors or their estates, including Challenges with respect to the

       Prepetition Loan Documents, the Prepetition Secured Obligations or the Prepetition

       Liens, or claims, counterclaims, or causes of action of the Debtors against any Prepetition

       Secured Party.

       16.     Limitation on Use of Collateral. Notwithstanding anything herein or in any other

order entered by the Court to the contrary, no proceeds of the Adequate Protection Collateral,

Prepetition Collateral (including Cash Collateral), or the Carve-Out may be used (a) for

Professional Fees incurred for (i) any litigation or threatened litigation (whether by contested

matter, adversary proceeding, or otherwise, including any investigation in connection with

litigation or threatened litigation) against any of the Prepetition Secured Parties or for the

purpose of objecting to or challenging the validity, perfection, enforceability, extent, amount, or

priority of any claim, lien, or security interest held or asserted by any of the Prepetition Secured

Parties or (ii) asserting any defense, claim, cause of action, counterclaim, or offset with respect

to the Prepetition Secured Obligations (including for lender liability or pursuant to section 105,

510, 544, 547, 548, 549, 550, or 552 of the Bankruptcy Code, applicable non-bankruptcy law or

otherwise) or the Prepetition Liens or against any of the Prepetition Secured Parties or their

respective Representatives, (b) to prevent, hinder, or otherwise delay any of the Prepetition

                                                  43
             Case 19-12748-LSS          Doc 279        Filed 02/11/20   Page 44 of 50




Secured Parties’ assertion, enforcement, or realization on the Prepetition Collateral or the

Adequate Protection Collateral in accordance with the Prepetition Loan Documents or this Final

Order, except in connection with an emergency hearing during the Remedies Notice Period set

forth in paragraph 8(a) hereof, (c) to seek to modify any of the rights granted to the Prepetition

Secured Parties under this Final Order or the Prepetition Loan Documents, in each of the

foregoing cases without such parties’ prior written consent, which may be given or withheld by

such party in the exercise of its respective sole discretion, or (d) to pay any amount on account of

any claims arising prior to the Petition Date unless such payments are approved by an order of

the Court (including hereunder); provided that notwithstanding anything to the contrary herein,

the Committee may use the proceeds of the Adequate Protection Collateral (including Cash

Collateral), to investigate (but not prosecute or initiate the prosecution of, including the

preparation of any complaint or motion on account of) prior to (but not after) the delivery of a

Carve-Out Trigger Notice, (y) the claims and liens of the Prepetition Secured Parties, and

(z) potential claims, counterclaims, causes of action, or defenses against the Prepetition Secured

Parties; provided, further, that no more than an aggregate of $50,000 of the proceeds of the

Adequate Protection Collateral (including Cash Collateral) may be used by the Committee in

respect of the investigations set forth in the preceding proviso (the “Investigation Budget”);

provided, further, that no portion of the Investigation Budget shall be available to the Committee

during the Tolling Period.

       17.     [Reserved]

       18.     Binding Effect; Successors and Assigns. Subject to paragraph 15 hereof, the

provisions of this Final Order, including all findings herein, shall be binding upon all parties in

interest in the Chapter 11 Cases, including the Prepetition Secured Parties, the Committee, any

                                                  44
             Case 19-12748-LSS         Doc 279        Filed 02/11/20   Page 45 of 50




non-statutory committees appointed or formed in the Chapter 11 Cases, the Debtors, and their

respective successors and assigns (including any chapter 7 or chapter 11 trustee hereafter

appointed or elected for the estate of any of the Debtors, an examiner appointed pursuant to

section 1104 of the Bankruptcy Code or any other fiduciary appointed as a legal representative of

any of the Debtors or with respect to the property of the estate of any of the Debtors) and shall

inure to the benefit of the Prepetition Secured Parties, the Debtors, and their respective

successors and assigns; provided that the Prepetition Secured Parties shall have no obligation to

permit the use of the Adequate Protection Collateral or Prepetition Collateral (including Cash

Collateral) by any chapter 7 trustee, chapter 11 trustee, or similar responsible person appointed

for the estates of the Debtors.

       19.     Limitation of Liability. The Prepetition Secured Parties shall not, in their

capacities as lenders and lienholders, or providers of cash collateral, under the Prepetition Loan

Documents or this Final Order, (a) be deemed to be in “control” of the operations of the Debtors,

(b) owe any fiduciary duty to the Debtors, their respective creditors, shareholders, or estates, and

(c) be deemed to be acting as a “responsible person” or “owner or operator” with respect to the

operation or management of the Debtors, so long as the actions of the Prepetition Secured Parties

do not constitute, within the meaning of 42 U.S.C. §9601(20)(F), actual participation in the

management or operation or affairs of a vessel or facility owned by a Debtor, or otherwise cause

liability to arise to the federal or state government or status of responsible person or managing

agent to exist under applicable law (as such terms, or any similar terms, are used in the United

States Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C. §§

9601 et seq. as amended, or any similar federal or state statute).



                                                 45
             Case 19-12748-LSS          Doc 279       Filed 02/11/20    Page 46 of 50




       20.     Inapplicability of Bar Date; Master Proof of Claim and Transfers. Any order

entered by the Court establishing a bar date for any claims (including administrative claims) in

any of the Chapter 11 Cases or any subsequent chapter 7 case of any of the Debtors shall not

apply to any Prepetition Secured Party with respect to the Prepetition Secured Obligations. The

Prepetition Secured Parties shall not be required to file proofs of claim or requests for allowance

and payment of administrative expenses authorized by this Final Order in any of the Chapter 11

Cases or any subsequent chapter 7 case of any of the Debtors. The provisions of the Interim

Order and this Final Order relating to the amount and/or priority of the Prepetition Secured

Obligations, the Adequate Protection Superpriority Claims, the Adequate Protection Liens, any

other Adequate Protection Obligations granted pursuant to this Final Order, and the Prepetition

Liens, shall constitute a sufficient and timely filed proof of claim and/or administrative expense

request in respect of such obligations and such secured status. However, in order to facilitate the

processing of claims, to ease the burden upon the Court, and to reduce an unnecessary expense to

the Debtors’ estates, the Prepetition Agent is authorized, but not required, to file in the Debtors’

lead Chapter 11 Case In re Melinta Therapeutics, Inc., et al., Case No. 19-12748 (LSS), a single,

master proof of claim on behalf of the Prepetition Secured Parties, on account of any and all of

their respective claims arising under the applicable Prepetition Loan Documents and hereunder

(each, a “Master Proof of Claim”) applicable against each of the Debtors. Upon the filing of a

Master Proof of Claim, the Prepetition Agent and the Prepetition Secured Parties, and each of

their respective successors and assigns, shall be deemed to have filed a proof of claim in the

amount set forth opposite its name therein in respect of its claims against each of the Debtors of

any type or nature whatsoever with respect to the applicable Prepetition Loan Documents, and

the claim of each Prepetition Secured Party (and each of its respective successors and assigns)

                                                 46
             Case 19-12748-LSS         Doc 279        Filed 02/11/20   Page 47 of 50




named in a Master Proof of Claim shall be treated as if such entity had filed a separate proof of

claim in each of the Chapter 11 Cases. The Master Proof of Claim shall not be required to

identify whether any Prepetition Secured Party acquired its claim from another party and the

identity of any such party, or to be amended to reflect a change in the holders of the claims set

forth therein or a reallocation among such holders of the claims asserted therein resulting from

the transfer of all or any portion of such claims, and the Debtors shall take all actions reasonably

requested by any Prepetition Secured Party to implement or evidence such transfer in accordance

with the terms of the Prepetition Loan Documents. Nothing in this Final Order shall waive the

right of any Prepetition Secured Party to file its own proof of claim against any of the Debtors.

The provisions of this paragraph 20 and each Master Proof of Claim are intended solely for the

purpose of administrative convenience and shall not affect the right of each Prepetition Secured

Party (or its successors in interest) to vote separately on any plan proposed in the Chapter 11

Cases. The Master Proof of Claim shall not be required to attach any instruments, agreements, or

other documents evidencing the obligations owing by each of the Debtors to the applicable

Prepetition Secured Parties, which instruments, agreements, or other documents will be provided

upon reasonable written request to counsel to the Prepetition Agent.

       21.     Effectiveness. This Final Order shall constitute findings of fact and conclusions of

law and shall take effect and be fully enforceable nunc pro tunc to the Petition Date immediately

upon entry hereof.

       22.     Notwithstanding Bankruptcy Rule 4001(a)(3), 6004(h), 6006(d), 7062, or 9014,

any Local Rule or Rule 62(a) of the Federal Rules of Civil Procedure, this Final Order shall be

immediately effective and enforceable upon its entry and there shall be no stay of execution or

effectiveness of this Final Order.

                                                 47
             Case 19-12748-LSS          Doc 279       Filed 02/11/20    Page 48 of 50




       23.     Headings. Section headings used herein are for convenience only and are not to

affect the construction of or to be taken into consideration in interpreting this Final Order.

       24.     Disposition of Adequate Protection Collateral. Unless the Prepetition Secured

Obligations (excluding any Prepayment Fee (as defined in the Prepetition Credit Agreement),

unless this Court has entered an order allowing the Prepayment Fee as a secured claim against

the Debtors) are indefeasibly paid in full, in cash, upon the closing of a sale or other disposition

of the Adequate Protection Collateral or Prepetition Collateral, the Debtors shall not sell,

transfer, lease, encumber, or otherwise dispose of any portion of the Adequate Protection

Collateral or any Prepetition Collateral, other than in the ordinary course of business (or, except

in accordance with the Bidding Procedures and the Bidding Procedures Order enter into any

binding agreement to do so) without the prior written consent of the Prepetition Lenders (and no

such consent shall be implied from any other action, inaction, or acquiescence by any Prepetition

Secured Party or any order of this Court).

       25.     Credit Bidding.

               (a)     The Prepetition Secured Parties shall have the right to credit bid, in

       accordance with the Prepetition Credit Agreement and subject to the Carve-Out, up to the

       full amount of the Adequate Protection Obligations in any sale of the Adequate

       Protection Collateral, in each case pursuant to section 363(k) of the Bankruptcy Code,

       without the need for further Court order authorizing the same and whether any such sale

       is effectuated through section 363(k) or 1129(b) of the Bankruptcy Code, by a chapter 7

       trustee under section 725 of the Bankruptcy Code or otherwise. The applicable

       Prepetition Secured Parties shall have the right to credit bid up to the full amount of the

       applicable Prepetition Secured Obligations in any sale of the Prepetition Collateral;

                                                 48
     Case 19-12748-LSS          Doc 279        Filed 02/11/20   Page 49 of 50




provided that, following the disallowance of any Prepetition Secured Obligations or the

avoidance of liens securing such obligations, in each case solely in a Challenge pursuant

to paragraph 15 of this Final Order and as approved by a final, non-appealable order by

this Court or any other court of competent jurisdiction, any party-in-interest shall be

entitled to move this Court for an appropriate remedy to compensate the Debtors for the

decrease in the value of such credit bid. Subject to any such Challenge, the Debtors shall

pay the fees and expenses of the Prepetition Secured Parties in connection with any such

credit bid, subject to the procedures set forth in paragraph 9 hereof. Notwithstanding

anything herein to the contrary, the Supporting Lenders may not credit bid any

Prepayment Fee (as defined in the Prepetition Credit Agreement) unless authorized to do

so by an order of the Bankruptcy Court.

       (b)     The Committee, MedCo, and Vatera shall withdraw (as applicable), and,

during the Tolling Period, shall not file, refile, or support in any way, any objection to the

Prepetition Secured Parties’ credit bid as set forth in Section I.A. of the Bidding

Procedures, and agree for the purposes of any Auction (as defined in the Bidding

Procedures) and the sale process that the Prepetition Secured Parties’ prepetition secured

claim (excluding, for the avoidance of doubt, postpetition interest and other adequate

protection obligations) is $142,426,658. Notwithstanding the foregoing, the Committee,

MedCo, and Vatera reserve all rights to (i) challenge any increase in the Prepetition

Secured Parties’ secured claim based on the inclusion of postpetition interest at the

default rate and (ii) dispute any Invoiced Fees in accordance with paragraph 9 hereof;

provided, however, that the Settlement Parties will work in good faith to resolve any such

disputes prior to the commencement of any Auction.

                                          49
             Case 19-12748-LSS          Doc 279       Filed 02/11/20    Page 50 of 50




       26.     [Reserved]

       27.     No Marshaling. In no event shall the Prepetition Secured Parties be subject to the

equitable doctrine of “marshaling” or any similar doctrine with respect to the Adequate

Protection Collateral or Prepetition Collateral, and the Prepetition Secured Parties are entitled to

all of the rights and benefits of section 552(b) of the Bankruptcy Code, and the “equities of the

case” exception shall not apply.

       28.     Bankruptcy Rules. The requirements of Bankruptcy Rules 4001 and 6004, in each

case to the extent applicable, are satisfied by the contents of the Motion.

       29.     Necessary Action. The Debtors are authorized to take all such actions as are

necessary or appropriate to implement the terms of this Final Order.

       30.     Retention of Jurisdiction. The Court shall retain jurisdiction to implement,

interpret and enforce the provisions of this Final Order, and this retention of jurisdiction shall

survive the confirmation and consummation of any chapter 11 plan for any one or more of the

Debtors notwithstanding the terms or provisions of any such chapter 11 plan or any order

confirming any such chapter 11 plan.




                                                 50


      Dated: February 11th, 2020                       LAURIE SELBER SILVERSTEIN
      Wilmington, Delaware                             UNITED STATES BANKRUPTCY JUDGE
